Rasikh Abdul HAKIM, f.k.a. Kenneth D. Quince, Plaintiff-Appellee, Cross-Appellant,

                                                      v.

 Milton HICKS; W.C. Dixon; H.D. Skeen; Lisa M. Sanders; C. Cornett; Richard Tucker; T.B. Long;
Celeste Kemp; and Ted Key, et al., Defendants-Appellants, Cross-Appellees,

                    Rasikh Abdul Hakim, f.k.a. Kenneth D. Quince, Plaintiff-Appellee,

                                                      v.

   Milton Hicks, W.C. Dixon, H.D. Skeen, C. Cornett, Richard Tucker, et al., Defendants-Appellants.

                                          Nos. 98-3062, 99-12050.

                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                                Aug. 4, 2000.

Appeals from the United States District Court for the Middle District of Florida. (95-01086-CIV-J-21B),
Ralph W. Nimmons, Jr., Judge.

Before BLACK, CARNES and KRAVITCH, Circuit Judges.

        BLACK, Circuit Judge:

        Appellee is a death row inmate of the Florida Department of Corrections (DOC) confined in the

Union Correctional Institution in Raiford. When convicted and committed to incarceration for a 1979 murder

and sexual battery, his name was Kenneth D. Quince.1 While incarcerated, Appellee converted to Islam and

took the religious name Rasikh Abdul Hakim. In 1993, he obtained from the State of Florida a legal name

change to his Muslim name. In November 1995, Hakim filed suit pro se under 42 U.S.C. § 1983 against

various DOC officers, alleging the DOC was violating his constitutional right to the free exercise of religion

under the First and Fourteenth Amendments by refusing to recognize his legally changed religious name

within the prison. The district court construed Hakim's complaint for relief as a demand that the prison follow

a "dual-name policy" of permitting Hakim to identify himself by both his commitment name and his religious

name—that is, "Kenneth D. Quince a.k.a. Rasikh Abdul Hakim" or the converse.


    1
     See Quince v. State, 414 So. 2d 185 (Fla.1982).
        In this appeal, we are concerned only with a limited issue: the portion of the district court's July 17,

1998, order (the July 17 Order) that directed the DOC to comply with the dual-name policy on Hakim's prison

identification card and its use in obtaining prison services. In case number 98-3062, the DOC has appealed

that order insofar as it mandated the addition of Hakim's religious name to comply with the dual-name policy

on the identification card. Later, the district court rejected the DOC's proffered compliance with that order,

after which the DOC filed a Rule 60(b) motion for relief from judgment. In case number 99-12050, the DOC

has appealed the district court's June 11, 1999, order denying the Rule 60(b) motion. We affirm the district

court in both cases.2

                                             I. BACKGROUND

        Hakim's complaint challenged the DOC's policies on inmates' name usage in a number of areas. He

sought to compel the DOC to follow a dual-name policy for incoming and outgoing mail, in the "Alpha Run"

master database of prisoner information, and on his prisoner identification card and those related prison

services obtained using the card. The district court's September 15, 1997, order granted summary judgment

in favor of the DOC with respect to mail because the DOC already had in place a dual-name policy for mail.

In the July 17 Order, the district court granted summary judgment to the DOC on the database claim. The

database, although primarily using the commitment name, includes a (non-searchable) field for aliases, to

which Hakim's religious name had been added. Hakim has not appealed these rulings, which in any event

were correct. See, e.g., Malik v. Brown, 71 F.3d 724, 730 (9th Cir.1995) (denying qualified immunity

because requirement that prison comply with dual-name policy for mail was clearly established under Ninth

Circuit standard); Salaam v. Lockhart, 905 F.2d 1168, 1174 (8th Cir.1990) (holding that prison acted

unreasonably in refusing to add religious name a.k.a designation to files).

        The district court's July 17 Order also addressed Hakim's claim alleging that

        [T]he dual name system (the use of a commitment name in conjunction with a legal religious name)


    2
     With respect to Hakim's cross-appeal in case number 98-3062, we affirm without discussion the
portion of the district court's September 15, 1997, order dismissing under the doctrine of qualified
immunity Hakim's claims against DOC officers in their individual capacities. See 11th Cir. R. 36-1.
        has not been adopted by the [DOC] with respect to the inmate identification card and the services
        related to that card (canteen, notary and banking services). [Hakim] asks that the dual name policy
        be extended to the identification card so that the card will have his legal religious name, in
        conjunction with his commitment name, allowing for transactions and services to be utilized through
        the dual name policy.

The DOC's policy of issuing identification cards only in the commitment name precluded use of all forms of

related services under the dual-name policy because "to access internal services such as the inmate bank and

the canteen, an inmate must use an identification card." Similarly, the DOC's own documentation in support

of summary judgment revealed that it requires "a laborious process to obtain notary services in a legal name

without possessing an identification card in that name." The district court ultimately granted summary

judgment in favor of Hakim "with respect to the claim concerning the identification card. The claim

concerning internal services is absorbed by the identification card claim since the internal services are

operated and received through possession of an identification card." The DOC has appealed this order, as

well as the district court's June 11, 1999, order denying the DOC's Rule 60(b) motion for relief from the

summary judgment order.

         We review de novo the district court's summary judgment order, applying the same legal standards

as the district court. See Wolf v. Coca-Cola Co., 200 F.3d 1337, 1339 (11th Cir.2000). We review for abuse

of discretion the district court's denial of the motion for relief from judgment. See Davis v. Florida Power

& Light Co., 205 F.3d 1301, 1304 n. 4 (11th Cir.2000).

                                               II. ANALYSIS

A.      Case Number 98-3062: The Order Requiring the DOC to Follow the Dual-Name Policy for the
        Identification Card and Related Services.

        In his complaint as construed by the district court, Hakim demanded the DOC follow a dual-name

policy for his prison identification card and its use in obtaining related prison services. Hakim asserted the

DOC's failure to follow a dual-name policy violated his constitutional right to the free exercise of religion

by denying him his Muslim identity and recognizing only his prior, forsaken self. This type of free exercise

of religion claim within a prison has been recognized consistently in the federal courts. See, e.g., Malik v.

Brown, 71 F.3d 724, 727-29 (9th Cir.1995) (collecting cases); Salaam v. Lockhart, 905 F.2d 1168 (8th
Cir.1990).

          Unlike the strict standards of scrutiny applicable to the constitutional rights of persons in free

society, the Supreme Court has adopted a deferential standard for determining whether a prison regulation

violates an inmate's constitutional rights. A prison regulation, even though it infringes the inmate's

constitutional rights, is an actionable constitutional violation only if the regulation is unreasonable.3 See

Turner v. Safley, 482 U.S. 78, 89, 107 S. Ct. 2254, 2261, 96 L. Ed. 2d 64 (1987); O'Lone v. Estate of Shabazz,

482 U.S. 342, 107 S. Ct. 2400, 96 L. Ed. 2d 282 (1987) (applying Turner standard to free exercise of religion

claim). This Court has described the standard as follows:

          The Turner Court identified several factors that serve to channel the reasonableness inquiry: (1)
          whether there is a "valid, rational connection" between the regulation and a legitimate governmental
          interest put forward to justify it; (2) whether there are alternative means of exercising the asserted
          constitutional right that remain open to the inmates; (3) whether and the extent to which
          accommodation of the asserted right will have an impact on prison staff, inmates, and the allocation
          of prison resources generally; and (4) whether the regulation represents an "exaggerated response"
          to prison concerns.

Pope v. Hightower, 101 F.3d 1382, 1384 (11th Cir.1996) (citing Turner, 482 U.S. at 89-91, 107 S.Ct. at 2261-

62; Harris v. Thigpen, 941 F.2d 1495, 1516 (11th Cir.1991)); accord, e.g., Onishea v. Hopper, 171 F.3d
1289, 1299 & n. 17 (11th Cir.1999) (en banc).

          The federal courts accordingly have determined the Turner standard limits the scope of inmates' free

exercise right to use a religious name in prison. The Ninth Circuit summarized the decisions in the following

manner:

          The cases have consistently supported three propositions. First, an inmate has a First Amendment
          interest in using his religious name, at least in conjunction with his committed name. Second, an
          inmate cannot compel a prison to reorganize its filing system to reflect the new name. Third, in states
          where inmates are allowed to change names legally, prisons are generally required to recognize only
          legally changed names.

Malik, 71 F.3d at 727 (citations omitted). This Court has held that a dual-name policy always is sufficient


    3
     The DOC has not argued in this case that the Supreme Court's decision in Employment Division v.
Smith, 494 U.S. 872, 110 S. Ct. 1595, 108 L. Ed. 2d 876 (1990), requires application of a different standard.
Accordingly, we do not decide the issue. Cf. Harris v. Ostrout, 65 F.3d 912, 918 n. 5 (11th Cir.1995); cf.
also Sasnett v. Litscher, 197 F.3d 290, 292-93 (7th Cir.1999); Ward v. Walsh, 1 F.3d 873, 876-77 (9th
Cir.1993); Salaam, 905 F.2d at 1171 n. 7.
to satisfy an inmate's free exercise claim involving use of a religious name. See Fawaad v. Jones, 81 F.3d
1084 (11th Cir.1996). In Fawaad, we concluded, even under the strict scrutiny standard applicable under the

(now-defunct4) Religious Freedom Restoration Act, the prison's dual-name policy adequately vindicated the

inmate's religious-name free exercise right. See id. at 1086-87. Therefore, this case does not raise questions

on two issues. First, it is established by Fawaad that the DOC's compliance with a dual-name policy would

resolve Hakim's free exercise claim. Cf. also Mujihadeen v. Compton, 627 F. Supp. 356 (W.D.Tenn.1985)

(holding that identification card issued under dual-name policy did not violate inmate's Free Exercise Clause

rights). Second, although under the case law it appears the DOC would be required to recognize only legally

changed names to satisfy the Turner reasonableness standard, we need not decide that question because

Hakim obtained a legal name change from the State of Florida. Cf. Matthews v. Morales, 23 F.3d 118 (5th

Cir.1994) (holding that statute prohibiting felons from obtaining legal name changes did not violate Free

Exercise Clause).

        In the district court and on appeal, the DOC has maintained it should not be required to follow a

dual-name policy for identification cards or related services. The DOC asserts its policy that identification

cards will be issued only in the commitment name, and that related services may be obtained only in the

commitment name, does not violate Hakim's free exercise of religion right under the Turner standard.

        The district court rejected the DOC's argument in its July 17 Order and concluded the DOC's policy

was unreasonable under Turner. The court first considered "whether there is a valid, rational connection

between the policy and the penological objectives of maintaining order and security" relied upon by the DOC.

The DOC asserted the identification card was an integral part of prison order and security because it is

necessary to be able rapidly to identify inmates.5 To the extent related prison services require identification,


    4
     See City of Boerne v. Flores, 521 U.S. 507, 536, 117 S. Ct. 2157, 2172, 138 L. Ed. 2d 624 (1997).

    5
     Much of the identification card's area (about the size of a driver's license) is comprised of the
inmate's photograph and, in large type, the word "INMATE," the inmates' prisoner number, and the
commitment name. This permits rapid identification of the inmate from a safe distance. In addition, the
face of the card contains the electronic bar code used to obtain prison services and, in considerably
smaller type, the other identifying characteristics of race, hair and eye color, height, weight, and date of
such as notary services, the card fulfills that purpose as well. The DOC then argued the addition of any other

name—even in the a.k.a. designation form under a dual-name policy—would undermine these interests by

creating confusion, delay, and possible security problems such as gang affiliations or prisoners demanding

that guards address them by the religious name. After considering the evidence in the record, the district

court did not credit the DOC's arguments. The court determined it was "not convinced that the addition of

a legal religious name as an alias would result in mass confusion or disruption of the inmate identification

system," found that "the fear of misidentification cannot be supported," and concluded "the security

arguments presented by the [DOC] for refusing to add a legal religious name are not novel and have been

rejected by other courts."

         The district court next evaluated whether the DOC's policy provided alternative means for Hakim to

exercise his right. The court found that the policy did not because Hakim had "been allowed to receive

certain services and benefits only under his committed name because the identification card is issued in his

commitment name, rather than under a dual name system." The court also determined the DOC had failed

to introduce any convincing evidence that following a dual-name policy and adding Hakim's legal, religious

name to his identification card would create an administrative or other burden on the DOC. The court found

that the DOC had "neither asserted nor shown with operative facts that the changes required by the 'a/k/a'

alternative would clog the system" and that the "administrative burden of adding an 'a/k/a' designation of a

legal religious name change on an identification card is minimal and will not interfere with the [DOC's]

current record-keeping practices." Finally, because "the costs are de minimis," the DOC's policy was an

exaggerated response to prison concerns. In light of the failure of the DOC's evidence under all four prongs

of the Turner reasonableness inquiry, the district court concluded the DOC's policy of refusing to follow a

dual-name policy for the identification card and related services violated Hakim's constitutional free exercise

right.

         After our review of the record, we conclude the district court did not err in determining the DOC's



birth.
policy was unreasonable under the Turner standard. Cf. also Salaam, 905 F.2d at 1176 (determining that

prison's refusal to add religious name to commitment name and inmate identification number already on

inmate's clothing was unreasonable); id. at 1170 (holding that prison must add religious name to prison files

to enable prisoner to obtain prison services in religious name); Ali v. Dixon, 912 F.2d 86, 90 (4th Cir.1990)

(concluding that prison's refusal to add religious name to files, which precluded inmate from accessing trust

account funds in religious name, was unreasonable). We therefore affirm the district court's July 17 Order

granting summary judgment in favor of Hakim "with respect to the freedom of religion claim regarding the

identification card and related internal services" and mandating the DOC "shall implement" a dual-name

policy by "adding a legal (statutory) religious name, through an 'a/k/a' designation, to an inmate's

identification card" upon notification and proof of the change.

B.      Case Number 99-12050: Whether the District Court Abused Its Discretion by Denying the DOC's
        Rule 60(b) Motion.

1.      Background to the Rule 60(b) Motion.

        On October 29, 1998, the DOC filed a "defendants' notice of compliance with court order." The DOC

asserted it had complied with the July 17 Order, within the time provided by the district court, by affixing

a computer-printed label to the reverse side of Hakim's identification card. The label read: "This is to certify

that the legal religious name of inmate DC # 075812 for purpose of notary services is: RASIKH ABDUL

HAKIM," and was signed by the superintendent of the Union Correctional Institution. The DOC also

supplied to the district court an interim policy which provided that the use of such affixed, printed labels on

the reverse side of identification cards would be the regular method of complying with the district court's

order, substituting the appropriate prisoner number and religious name and retaining the reference to notary

services.

        On November 20, 1998, the district court issued an order stating that the DOC's notice of compliance

"is hereby found not to be in compliance with the Court's" July 17 Order. No further statement or explanation

was provided. The district court also stayed the case because the appeal of the July 17 order was pending in
this Court.6

         On December 8, 1998, the DOC filed a "motion for clarification of court order," requesting the

district court to explain why the DOC's action was not in compliance or what must be done differently to

comply. Relying on several exhibits first provided to the court as attachments to the October 29, 1998, notice

of compliance, the DOC stated that the name field on the front of the identification card contains space for

only 30 characters (precluding the display of both of Hakim's names in that field), that modifying the size of

the name field on the front of the card would negatively affect the other fields (hindering security concerns),

and that the front of the card could not be redesigned without re-programming the computers system used to

generate cards. On February 2, 1999, the DOC filed a supplemental affidavit from DOC information

technology official Michael Fansler. The affidavit averred that the costs of re-programming the computer

system to add a second name to the front of the identification card would be significant and that the costs of

modifying software and hardware to produce the revised cards would be even greater.

         Without a decision by the district court on the motion for clarification, the DOC filed a motion for

relief from judgment under Federal Rule of Civil Procedure 60(b) on March 9, 1999 (the Rule 60(b) motion).7

The Rule 60(b) motion recited the same arguments made in the December 8, 1998, motion for clarification:

the label on the reverse of the card, providing the religious name for purposes of notary services, was in fact

in compliance with the district court's July 17 Order; the costs of reconfiguring software and hardware to add

the name to the front of the card would be great; and the district court had given no explanation to the DOC

about how to change its behavior to be in compliance.

2.       The District Court's Order Denying the Rule 60(b) Motion.



     6
     In case number 98-3062, the DOC filed its notice of appeal on July 30, 1998, and Hakim filed his
notice of cross-appeal on August 3, 1998.

     7
      The DOC previously had filed a motion in this Court seeking to have this Court relinquish
jurisdiction of the appeal of the July 17 Order to enable the district court to modify the judgment and
clarify what form of compliance was required. The Clerk of this Court directed the DOC to file a Rule
60(b) motion in the district court, citing Lairsey v. Advance Abrasives Company, 542 F.2d 928, 932 (5th
Cir.1976).
        On June 11, 1999, the district court lifted and then re-instituted its stay pending the appeal to issue

its order on the DOC's Rule 60(b) motion. The court ordered simply that the motion "is DENIED." The

district court's failure to provide reasons for holding the DOC had not complied with its July 17 Order or for

denying the DOC's Rule 60(b) motion makes more difficult our consideration of the DOC's appeal from the

order denying that motion.

         Under the Turner standard, the district court is not permitted to micro-manage prison affairs or to

preclude the DOC from using any reasonable prison regulation or policy. The DOC therefore also had

considerable discretion in fashioning its compliance with the district court's July 17 Order, so long as the

means selected were reasonable and were in full compliance with the terms of the district court's order. The

district court's July 17 Order displays a sound understanding of the limits of the court's authority under

Turner. Yet the means of compliance selected by the DOC—the label bearing Hakim's religious name affixed

to the reverse side of his identification card—was reasonable. An order directing the DOC specifically where

on an identification card to place a name would have been a quintessential example of improperly

micro-managing the prison. Other aspects of the record, however, lead us to the conclusion that there are at

least two reasons the district court did not abuse its discretion in denying the Rule 60(b) motion.

        First, and most importantly, the district court properly could have concluded the label used by DOC

is deficient on its face because it states the religious name is provided "for notary purposes." As described

above, the district court's order was quite clear in describing a number of prison services related to the

identification card, including, for example, banking and canteen services. In addition, the fact that these

services could be obtained only in the commitment name was a basis for the district court's finding that no

alternative means for exercising the right existed. When the district court ordered that Hakim's religious name

be added as an alias "regarding the identification card and related internal services," the district court

therefore directed the DOC to comply with respect to all of these related services, not merely notary services.

Thus, the district court did not abuse its discretion in determining the DOC's "notary purposes" label was not

full compliance with its order.
         Second, the DOC's evidence of the cost of compliance was not introduced before the court

considered the summary judgment motions. The DOC belatedly sought to show the high cost of following

a dual-name policy on the identification card only months later, when it had only partially complied with the

order. Although the Turner standard is deferential, its third prong expressly contemplates consideration of

the costs to the prison of accommodating religious rights. The DOC had a full opportunity to introduce

evidence of the costs of the dual-name policy for the identification card when making its Turner arguments.

The district court might have given the DOC more direction on the issue of compliance or even have decided

the legal issue differently had this information been available. The district court accordingly did not abuse

its discretion in rejecting the DOC's post hoc attempt to correct its error in litigation strategy.

        We conclude the addition of Hakim's religious name to the reverse of his identification card—so long

as he can obtain all related services under the dual-name policy, as ordered by the district court—adequately

protects, under the Turner reasonableness standard, Hakim's free exercise right regarding his religious name.

The DOC's actual addition to Hakim's identification card, however, contained the "for notary purposes"

proviso, which can be interpreted as restricting Hakim's access to related services under the dual-name policy,

in contravention of the district court's July 17 Order that the dual-name policy be applied to all related

services. To be in compliance with the July 17 Order, the DOC therefore had to do two things. First, the

DOC had to add Hakim's religious name to his identification card—and its addition to the reverse side of the

card would be sufficient compliance with the July 17 Order and with Turner. Second, the DOC's addition

had to permit Hakim to obtain all related prison services under the dual-name policy. Based on the DOC's

conduct as of June 11, 1999, the DOC had satisfied the first requirement and the district court did not abuse

its discretion in determining the DOC had failed to meet the second requirement. To comply with the district

court's July 17 Order, the DOC must correct its label by, for example, removing any restrictive language or,

more clearly, by expressly providing that the religious name may be used to obtain all prison services under

the dual-name policy. In the absence of the satisfaction of the second requirement, however, we must affirm

the district court's order denying the DOC's Rule 60(b) motion.
                                              III. CONCLUSION

          We affirm the district court's order directing the DOC to follow a dual-name policy on Hakim's prison

identification card and its use in obtaining prison services. The DOC attempted to comply with this order by

preserving the commitment name on the front of the card and providing the religious name alias designation

on the reverse side with an affixed label. At the time of the district court's consideration of the DOC's Rule

60(b) motion, however, the label mentioned approval for notary services, not all prison services as ordered

by the district court. Accordingly, the district court did not abuse its discretion in denying the Rule 60(b)

motion.

          AFFIRMED.

          KRAVITCH, Circuit Judge, Specially Concurring:

          I agree with the majority's affirmance of the district court and therefore concur. I write specially,

however, to express my disagreement with the majority's observations regarding the addition of Hakim's

religious name to his inmate identification card. As the majority correctly notes, the district court's July 17,

1998, order required the DOC to: (1) add Hakim's religious name to his inmate identification card and (2)

permit Hakim to obtain all prisoner services with his religious name. The DOC provided Hakim with a new

identification card with a label on the back identifying Hakim's religious name for notary purposes. Hakim

then filed a Notice of Defendants' Intent to Circumvent This Court's Order in which he contended only that

the DOC did not comply with the district court's July 17, 1998, order because it did not place his religious

name on the front of the identification card. The DOC responded with a Notice of Compliance With Court

Order in which it contended that its addition of Hakim's name complied with the court's order. The district

court found to the contrary and issued an order stating simply that "Defendants' Notice of Compliance With

Court Order ... is hereby found not to be in compliance with the Court's Order filed July 20, 1998." The

district court subsequently denied the DOC's motion for relief from judgment.

          All of the filings preceding the district court's finding of noncompliance focused solely on the

placement of Hakim's religious name without reference to the notary services limitation, and the district
court's order finding the DOC in noncompliance did not announce the basis for its finding. In spite of this

background and the sparse language of the district court, however, the majority asserts that the notary

limitation to Hakim's religious name, rather than the name's placement, supported the district court's finding

of noncompliance.

        The majority's attempt to recast the district court's order affords the majority an opportunity for its

gratuitous opinion that the DOC's addition of Hakim's religious name with a label affixed to the back of his

identification card satisfied the Turner reasonableness standard. I do not agree that affixing a label bearing

Hakim's religious name to the back of his identification card adequately protects his free exercise rights under

Turner. Once Hakim converted to the Muslim faith, he was required by his religion to adopt a new name

reflecting his commitment to the attributes of Allah. Relegating this significant conversion to the back of an

identification card, in the absence of compelling evidence by the DOC in support of this policy, does not in

my view comport with the Turner reasonableness standard. Rather, it would be reasonable for the DOC to

place Hakim's religious name, using an "a.k.a." designation following his committed name, on the front of

the identification card.1




    1
     We agree with the majority that the notary services limitation was improper.